DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 15, 2020 has been entered and considered and an action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “a horizontal actuator (claims 19-20)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 2, there is no antecedent basis for the limitation, “the first and second plate members” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Pesch (US 4,289,467) in view of Hansen et al. (hereinafter “Hansen”) (WO 2013/007260 A1).
Regarding claim 1, Pesch a modular press for compressing particle-board mat comprising:
a press frame (2), wherein the press frame includes
a plurality of generally planar bodies (see “spaced apart portal frames” in col. 7, lines 11-12), each of the bodies having opposite faces, an outer edge (fig. 1 and below), an inner edge (fig. 1 and below), and an opening (see fig. 1 and below) surrounded by the inner edge (fig. 1 and below), wherein the bodies are coupled together in succession and aligned along a feed path axis that extends through a center of the openings ;

    PNG
    media_image1.png
    411
    398
    media_image1.png
    Greyscale

a lower platform assembly (3) coupled with the bodies, the lower platform assembly having a lower stationary platform configured to support a workpiece (1) within the openings (fig. 1), and
a stationary upper portion (see the drawing above);
a platen assembly having a first platen (10), wherein the first platen is movably coupled with the bodies and extends through one or more of the openings between the upper portion and the lower platform (see the drawing above);
a first actuator system with a plurality of first actuators (7), wherein one or more of the first actuators is selectively operable to move the first platen (10) vertically downward from a raised position (fig. 1) to an intermediate position (fig. 2 and the drawing below) below the raise position; and


    PNG
    media_image2.png
    551
    536
    media_image2.png
    Greyscale

Pesch does not expressly disclose an upper platform coupled to the bodies. Hansen teaches a press frame having a plurality of planar bodies (12) and an upper platform (1) and lower platform (8) coupled to the bodies (fig. 1). Therefore, it would have been obvious to one 
Regarding claim 2, modified Pesch discloses the invention substantially as claimed as set forth above. Modified Pesch discloses the openings have a middle portion that extends between the upper and lower platforms assemblies and opposite end portions (see left and right portions of the openings in the first drawing above). Pesch does not disclose the opposite end portions are curved such that the greatest width of the openings is along a horizontal plans extending between, and coplanar with, the upper and lower platforms. Hansen can also be applied to teach the openings have a middle portion (see the drawing directly below) that extends between upper and lower platforms assemblies (10 and 8) and opposite end portions (see the drawing directly below) are curved such that the greatest width of the openings is along a horizontal plans extending between, and coplanar with, the upper and lower platforms. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the opposite end portions Pesch into a curved shape, as taught by Hansen, to provide a greater strength for the press frame and achieve a sufficiently high pressing force on the material (see pages 1-2).

    PNG
    media_image3.png
    308
    352
    media_image3.png
    Greyscale


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pesch (US 4,289,467) in view of White et al. (hereinafter “White”) (US 2012/0198669 A1).
Regarding claim 5, Pesch discloses the first actuator system or the second actuator system is fluid actuator (col. 3, lines 23-25). Pesch does not expressly disclose the first actuator system or the second actuator system is a pneumatic actuator system. White teaches an apparatus for compressing fibrous mat comprising actuators that can be hydraulic or pneumatic (para. 36). Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the actuator systems as a hydraulic or pneumatic actuator system, as suggested by White, since such actuating systems are old and well-known in the mat pressing art and both actuating systems work equally as well, one skilled in the art would make a choice for convenience or economic reason. 

. 

Allowable Subject Matter
Claims 3-4, 6-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        March 13, 2021